







SECOND AMENDMENT TO THE
ENERGIZER HOLDINGS, INC.
EXECUTIVE SAVINGS INVESTMENT PLAN


WHEREAS, Energizer Holdings, Inc. (“Company”) previously adopted the Energizer
Holdings, Inc. Executive Savings Incentive Plan (“Plan”), effective as of July
1, 2015; and


WHEREAS, the Energizer Benefits Committee (“Committee”) reserved the right to
amend the Plan pursuant to Section 7.1 thereof; and


WHEREAS, effective January 1, 2018, the Committee desires to amend the Plan to
have all participant accounts and company matching contributions vested at all
times;


NOW, THEREFORE, effective January 1, 2018, the Plan is amended as follows:


1.
Sections 1.5, 1.7 and 1.18 are each deleted in their entirety.



2.
Section 4.2 is deleted in its entirety and replaced with the following:



4.2        Vesting of Company Matching Contributions. Each Participant shall be
vested at all times in the amounts credited to his or her Account attributable
to Company Matching Contributions and earnings thereon.


3.
Article VI is deleted in its entirety and replaced with the following:



Article VI. - RESERVED


IN WITNESS WHEREOF, this Amendment is executed by a duly authorized member of
the Committee as of the date indicated below.


ENERGIZER HOLDINGS, INC.




By: /s/ Emily K. Boss                


Title: Vice President and General Counsel


Date: October 12, 2017





